DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks and Amendments filed on the 2nd day of December, 2021. Claims 1-2, 4-8, 10-11 13-16, 18-20, and 23-26 are pending. Claims 25-26 are new. Claim 3, 9, 12, 17, and 21-22 have been cancelled. No claims are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-11, 13-17, 19-20, and 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170054611 to Tiell in view of U.S. Patent Application Publication No. 20160180414 to Willard et al. (hereinafter Willard) in view of U.S. Patent Application Publication No. 20170053032 to Liongosari et al. (hereinafter Liongosari).
Referring to Claim 1, 19 and 20 (substantially similar in scope and language), Tiell teaches a method, comprising: 
**Claim 19 and 20 contain structural elements such as at least one processor, a memory operatively coupled to the processor to form a computing node of a distributed network of computing nodes, wherein the processor and memory, and a computer program product comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by the one or more processors 
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 21-22, 32, 29-30, 76-80 and 85-86). Tiell further discloses that the peer-to-peer network can be describe as a plurality of interconnected nodes with an associated blockchain (see at least Tiell: ¶ 57-58 and 60).
receiving a rating transaction corresponding to a rating of a given subject obtained from a rating source 
Examiner notes that the Tiell reference discloses that the system receives reviews from individuals accessing the platform where the ratings and reviews are associated to services provided (see at least Tiell: ¶ 52-53 and 74-75). Tiell discloses a system and method that receives information from end-user devices such as information related to interactions with the system and information related to provided services such as ratings and reviews related to the services (see at least Tiell: ¶ 19-21, 23, and 30).
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) (see at least Tiell: ¶ 30, 43, 48, 68-72).

executing a rating logic program for validating the rating transaction based on one or more inputs and
determining a validity of the rating transaction based at least in part on the execution of the rating logic program; and
wherein executing the rating logic program further comprises executing one or more algorithms for determining whether the rating transaction is valid or invalid by analyzing a corpus of a plurality of rating databases
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) and received based on one or more inputs (see at least Tiell: ¶ 30, 43, 48, 68-72).
Examiner notes that Tiell discloses a system that receives reviews from a first end-user related to a second end-user, the system then validates the various end-user information using 
Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Tiell discloses a method and system to validate end users of a peer-to-peer network which facilitates business interactions between the users, the various interactions and instances are validated using blockchain procedures (see at least Tiell: ¶ 57-62). 
Examiner notes that while Tiell discloses a method and system for validating various activity and transaction information such as reviews and rating provided by other users of the system, it fails to explicitly state that the validation of the specific rating is the sole focus of the information validation process and system (further addressed below).
wherein, in response to determining that the rating transaction is valid, a data block associated with the validated rating transaction is added to a secure chain of data blocks maintained at one or more computing nodes of a distributed network of computing nodes 
Examiner notes that the Tiell reference discloses that the system incorporates and implements data tracking and analyzing procedures using blockchain features to validate information related to transactions between users and the associated information such as ratings or reviews (see at least Tiell: ¶ 43, 50, and 57-62). Tiell discloses that the system validates the 
Tiell discloses the system and method tracking data related to users and associated to specific interactions or transactions within the system, and the tracked data includes blockchain technology which validates transactions and add the transaction information and tracked information to stored block chain information (see at least Tiell: ¶ 57-62). 
Examiner notes that while Tiell discloses a method and system for validating various activity and transaction information such as reviews and rating provided by other users of the system, it fails to explicitly state that the validation of the specific rating is the sole focus of the information validation process and system (further addressed below).
wherein, in response determining that the rating transaction is invalid, the logic program updates an invalidity counter associated with the give subject;
Examiner notes that this limitation is not explicitly taught by the Tiell reference but is further addressed below.
wherein a determination that the rating transaction is invalid includes: executing a first of the one or more algorithms on content data of the corpus of the plurality of databases the content of the one or more inputs associated with the rating transaction; and executing a second of the one or more algorithms on data associated with a reputation of the rating source;
Examiner notes that Tiell discloses a method and system for executing programs to assess a reputation (trust metric) of a source rating (end-user) using machine learning algorithms to analyze the data associated to the source rating (see at least Tiell: Abstract ¶ 3-5, 7, 17, 20, 40, 42-43, 48, 51-55, 64-65 and 68-73).

wherein the steps are implemented via at least one computing node of the distributed network of computing nodes comprising at least one processor operatively coupled to a memory
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 29-30 and 76-80). Tiell further discloses that the peer-to-peer network can be describe as a plurality of interconnected nodes with an associated blockchain (see at least Tiell: ¶ 57-62).
wherein the secure chain of data blocks is associated with one or more functions available via one or more application programming interfaces; 
wherein the one or more functions are configured to generate one or more metrics related to one or more features of the given subject; and 
wherein an output representative of the one or more metrics is sent to a client node operatively coupled to the distributed network of computing nodes; 
Examiner notes that Tiell discloses wherein the secure chain of data blocks is associated with one or more functions available via one or more application programming interfaces (see at least Tiell: 5, 43, and 57-62).
Examiner notes that Tiell discloses wherein the one or more functions are configured to generate one or more metrics related to one or more features of the given subject and wherein an output representative of the one or more metrics is sent to a client node operatively coupled to the distributed network of computing nodes (see at least Tiell: Abstract, ¶ 3-5, 7, 11, 14, 17, 20, 46-54, and 67-73)
wherein the output includes one or more recommendations related to use of the given subject by the client node
Examiner notes that Tiell does not explicitly state the above claim limitation (further addressed below.
Willard is cited to teach:
the validation of the specific rating is the sole focus of the information validation process and system
wherein, in response determining that the rating transaction is invalid, the logic program updates an invalidity counter associated with the give subject; and
wherein a determination that the rating transaction is invalid includes: executing a first of the one or more algorithms on content data of the corpus of the plurality of databases the content of the one or more inputs associated with the rating transaction; and executing a second of the one or more algorithms on data associated with a reputation of the rating source (combination explained below);
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed user or entity (rating transactions) (see at least Willard: Abstract, ¶ 5, 7, 14-19, 90, 103-104, and 122). 
Willard teaches it is known to tally or count the number of submitted reviews such as valid review and invalid review which teaches wherein in response determining that the rating transaction is invalid, the logic program updates an invalidity counter associated with the give subject (see at least Willard: ¶ 101). Willard further teaches it is known to determine the validity of a submitted review, hide the review if the review is not authenticated and count the hidden review (see at least Willard: ¶ 101).
Furthermore, Willard teaches that the system incorporates a review module and a check module to provide the rate the capabilities of leaving a narrative review related to the service provider (see at least Willard: ¶ 91, 100-104, and 109). Willard goes on the state that the review module may require documentation to substantiate the rating based off the narrative of the review. The review is analyzed for negativity based on the content of the review submitted by the user, the system goes a step further with the contents of the review to require that the individual substantiate the contents of the review with documentation (such as evidence of an unhealthy dog, or a picture of the problem documented in the narrative of the review (see at least Willard: ¶ 100-104). 
Examiner notes that Tiell discloses a method and system for executing programs to assess a reputation (trust metric) of a source rating (end-user) using machine learning algorithms to analyze the data associated to the source rating (see at least Tiell: Abstract ¶ 3-5, 7, 17, 20, 40, 42-43, 48, 51-55, 64-65 and 68-73). Examiner notes that Tiell discloses the system incorporate information related to the users of the system (rating sources) such as a reputation gleaned from public data (see at least Tiell: ¶ 48, 53, 57, 73 and 84). Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has 
Examiner notes the combination teaches wherein a determination that the rating transaction is invalid includes: executing a first of the one or more algorithms on content data of the corpus of the plurality of databases the content of the one or more inputs associated with the rating transaction; and executing a second of the one or more algorithms on data associated with a reputation of the rating source.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of analyzing the validity of reviews and counting the reviews based on their validity or invalidity (as disclosed by Willard) into the method and system for validating rating transaction information (as disclosed by Tiell). One of ordinary skill in the art would have been motivated to incorporate the feature of analyzing the validity of reviews and counting the reviews based on their validity or invalidity because it would build integrity and trust into the rating system (see at least Willard: ¶ 13).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of analyzing the validity of reviews and counting the reviews based on their validity or invalidity (as disclosed by Willard) into the method and system for validating rating transaction information (as disclosed by Tiell), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements See also MPEP § 2143(I)(A).
The combination of Tiell and Willard fails to state:
wherein the output includes one or more recommendations related to use of the given subject by the client node
However, Liongosari, which talks about a method and system for receiving data from different and multiple platforms and analyzing the information and providing the analyzing to an end-user, teaches it is known to provide an output of the analysis to end-users when the output is recommendations related to use of a given subject to a client node or processor (see at least Liongosari: Abstract, ¶ 3-5, 7, 10-13, 16, 1931, 42, and 45-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing an output of the analysis to end-users when the output is recommendations related to use of a given subject to a client node or processor (as disclosed by Liongosari) into the method and system for processing information and providing one or more functions are configured to generate one or more metrics related to one or more features of the given subject and wherein an output representative of the one or more metrics is sent to a client node operatively coupled to the distributed network of computing nodes (as disclosed by the combination of Tiell and Willard). One of ordinary skill in the art would have been motivated to incorporate the feature of providing an output of the analysis to end-users when the output is recommendations related to use of a given subject to a client node or processor because it would generate data regarding users, and such data may be generated and delivered using different formats, models, or communications channels (see Liongosari ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing an output of the analysis to end-users when the output is recommendations related to use of a given subject to a client node or processor (as disclosed by Liongosari) into the method and system for processing information and providing one or more functions are configured to generate one or more metrics related to one or more features of the given subject and wherein an output representative of the one or more metrics is sent to a client node operatively coupled to the distributed network of computing nodes (as disclosed by the combination of Tiell and Willard), because the claimed invention is merely a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing an output of the analysis to end-users when the output is recommendations related to use of a given subject to a client node or processor into the method and system for processing information and providing one or more functions are configured to generate one or more metrics related to one or more features of the given subject and wherein an output representative of the one or more metrics is sent to a client node operatively coupled to the distributed network of computing nodes). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein the given rating subject is at least one of a product, a service, an individual, and a business.
Examiner notes that the Tiell reference discloses that the system’s end-users can be individuals, a product, online-marketplace, an individual and or a business (see at least Tiell: ¶ 20, 30, 41 and 46-47).

Referring to Claim 3, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein the rating source is associated with a client node operatively coupled to the distributed network of computing nodes.
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 29-30 and 
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) and received based on one or more inputs (see at least Tiell: ¶ 30, 43, 48, 68-72).
Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed 

Referring to Claim 4, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein each rating transaction comprises one or more of rating subject identification data, rating details, user identification data, and other metadata associated with the rating transaction.
Examiner notes that Tiell discloses the system incorporating metadata associated to the source such as rating details, using identification data and metadata (see at least Tiell: ¶ 30, 33-40, 43, 51-55, 64-65 and 73).

Referring to Claim 5, the combination of Tiell, Willard, and Liongosari teaches the method of claim 4 including wherein the other metadata associated with the rating transaction comprises one or more of location metadata and timestamp metadata.
Examiner notes that Tiell discloses the system incorporating metadata associated to the source such as location and time tags (see at least Tiell: ¶ 30, 33-40, 43, 51-55, 64-65 and 73).

Referring to Claim 6, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 and apparatus of claim 19 including wherein the one or more inputs comprise a rating payload and the one or more historical rating transactions, wherein the payload comprises a review or evaluation of the given subject associated with the rating transaction.
Examiner notes that the Tiell reference discloses that the system receives reviews from individuals accessing the platform where the ratings and reviews are associated to services 
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) and received based on one or more inputs (see at least Tiell: ¶ 30, 43, 48, 68-72).
Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 29-30 and 
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed user or entity (rating transactions) (see at least Willard: Abstract, ¶ 5, 7, 14-19, 90, 103-104, and 122). 

Referring to Claim 7, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein executing the rating logic program further comprises detecting and characterizing the rating transaction based on the rating payload.
Examiner notes that the Tiell reference discloses that the system receives reviews from individuals accessing the platform where the ratings and reviews are associated to services provided (see at least Tiell: ¶ 53 and 74-75). Tiell discloses a system and method that receives information from end-user devices such as information related to interactions with the system and information related to provided services such as ratings and reviews related to the services (see at least Tiell: ¶ 19-21, 23, and 30).
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 

Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 29-30 and 76-80). Tiell further discloses that the peer-to-peer network can be describe as a plurality of interconnected nodes with an associated blockchain (see at least Tiell: ¶ 57-58 and 60). 
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed user or entity (rating transactions) (see at least Willard: Abstract, ¶ 5, 7, 14-19, 90, 103-104, and 122). 

Referring to Claim 8, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein executing the rating logic program further comprises determining that the rating transaction comprises information sufficient to determine validity of the rating transaction (see at least Tiell: ¶ 37).
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) and received based on one or more inputs (see at least Tiell: ¶ 30, 43, 48, 68-72).
Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using 

Referring to Claim 10, the combination of Tiell, Willard, and Liongosari teaches the method of claim 9 including wherein the one or more algorithms for determining whether the rating transaction is valid or invalid comprise one or more of a text analytic algorithm, a cluster method, a similarity method, a summarization method, a supervised learning algorithm, a pattern discovery algorithm, and a graph-based algorithm (see at least Tiell: ¶ 36 and 39-40).

Referring to Claim 11, the combination of Tiell, Willard, and Liongosari teaches the method of claim 9 including wherein the one or more algorithms for determining whether the rating transaction is valid or invalid analyze one or more of a rating textual content, an algorithm for computing content and style similarity of ratings from one or more sources of ratings, an algorithm for computing semantic inconsistency, an algorithm for computing relationships among the one or more sources of ratings and the entity, an algorithm for computing features related to the rating subject (see at least Tiell: ¶ 36 and 39-40).

Referring to Claim 13, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein executing the rating logic program further comprises assessing a reputation of the source of the rating using one or more machine learning algorithms to analyze data associated with the reputation of the source of the rating.

Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) and received based on one or more inputs (see at least Tiell: ¶ 30, 43, 48, 68-72).
Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the 

Referring to Claim 14, the combination of Tiell, Willard, and Liongosari teaches the method of claim 13 including wherein the data associated with the source of the rating comprises one or more of source identification, a time of posting, and a frequency of posting.
Examiner notes that Tiell discloses the system incorporating data associated to the source such as identification and time tags (see at least Tiell: ¶ 30, 33-34, 36, 38, 52, 54-55 and 73).

Referring to Claim 15, the combination of Tiell, Willard, and Liongosari teaches the method of claim 13 including wherein the data associated with the reputation of the source of the rating comprises one or more of crowdsourced data, social media data, and other public data.
Examiner notes that Tiell discloses the system incorporate information related to the users of the system (rating sources) such as a reputation gleaned from public data (see at least Tiell: ¶ 48, 53, 57, 73 and 84).
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to 
Tiell discloses that the system can execute blockchain technologies to validate transactions and interactions between users, the interactions include when other users, being businesses or other consumers, review the user that has submitted a review, and that the blockchain technology executing one or more algorithms for determining the validity by analyzing a plurality of memories (corpus of a plurality of rating databases) (see at least Tiell: ¶ 5, 17-20, 32-35, 46-49, 51-55, and 65-75). 
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed user or entity (rating transactions) (see at least Willard: Abstract, ¶ 5, 7, 14-19, 90, 103-104, and 122). 

Referring to Claim 16, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including further comprising 
initiating a consensus protocol to add the data block to the secure chain of data blocks, wherein initiating the consensus protocol comprises: 
generating a proposal that the secure chain of data blocks be modified with a data block associated with the rating transaction; and 
transmitting the proposal to one or more additional computing nodes of the distributed network of computing nodes; 
wherein the data block is added to the secure chain of data blocks upon receiving a consensus from the one or more additional computing nodes by computing the data block, and appending and committing the computed data block to the secure chain of data blocks.
Examiner notes that the Tiell reference discloses that the system incorporates and implements data tracking and analyzing procedures using blockchain features to validate information (see at least Tiell: ¶ 43 and 57-62). Examiner notes that the Tiell reference discloses a validation system that enables users to initiate blockchain protocols to add data blocks to a chain of clocks where the user generates a request to the system to add a block to the blockchain associated to a specific node, the block is associated to an interaction between users of the system such as a transaction. 

Referring to Claim 17, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1 including wherein the secure chain of data blocks is associated with one or more functions available via one or more application programming interfaces.
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 29-30 and 76-80). Tiell further discloses that the peer-to-peer network can be describe as a plurality of interconnected nodes with an associated blockchain (see at least Tiell: ¶ 57-58 and 60).
Examiner notes that Tiell discloses a method and system for executing programs to assess a reputation (trust metric) of a source rating (end-user) using machine learning algorithms to 
Examiner notes that the Tiell reference discloses that the system incorporates and implements data tracking and analyzing procedures using blockchain features to validate information (see at least Tiell: ¶ 43 and 57-62).
Examiner notes that the Tiell reference discloses that the system receives reviews from individuals accessing the platform where the ratings and reviews are associated to services provided (see at least Tiell: ¶ 53 and 74-75). Tiell discloses a system and method that receives information from end-user devices such as information related to interactions with the system and information related to provided services such as ratings and reviews related to the services (see at least Tiell: ¶ 19-21, 23, 30).

Referring to Claim 23, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1, including wherein, in response to determining that the rating transaction is invalid, a data block associated with the invalid rating transaction is added to a secure chain of data blocks maintained at the one or more computing nodes of the distributed network of computing node.
Examiner notes that the Tiell reference discloses that the system incorporates and implements data tracking and analyzing procedures using blockchain features to validate information related to transactions between users and the associated information such as ratings or reviews (see at least Tiell: ¶ 43, 50, and 57-62). Tiell discloses that the system validates the transaction information prior to adding the information to the specific block chain that is associated to that specific node. 

Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed user or entity (rating transactions) (see at least Willard: Abstract, ¶ 5, 7, 14-19, 90, 103-104, and 122). 
Willard teaches it is known to tally or count the number of submitted reviews such as valid review and invalid review which teaches wherein in response determining that the rating transaction is invalid, the logic program updates an invalidity counter associated with the give subject (see at least Willard: ¶ 101). Willard further teaches it is known to determine the validity of a submitted review, hide the review if the review is not authenticated and count the hidden review (see at least Willard: ¶ 101).

Referring to Claim 24, the combination of Tiell, Willard, and Liongosari teaches the method of claim 6, including wherein the determination that the rating transaction is invalid is independent of determining the identity of the rating source.
Examiner notes that the Tiell reference discloses that the system receives reviews from individuals accessing the platform where the ratings and reviews are associated to services provided (see at least Tiell: ¶ 53 and 74-75). Tiell discloses a system and method that receives 
Examiner notes that the Tiell reference discloses that the system and method is implemented using various computer programs (logic) configured to perform the method steps which include validating the rating transaction based on one or more inputs (see at least Tiell: ¶ 6, 80 and 86). 
Examiner notes that Tiell discloses a system and method for determining and employing trust metrics when monitoring interactions between users, the system receives trust ratings related to various users of the system, the ratings are then validated using specific analysis to determining the authenticity of the end-users based off their previous activities, also monitored by the system, and where the information is gathered from a plurality of memories (databases) and received based on one or more inputs (see at least Tiell: ¶ 30, 43, 48, 68-72).
Examiner notes that the Tiell reference discloses that the system and method incorporates computing nodes or computing systems such as devices, hardware, platforms, modules, components, etc., that amount to processors coupled to a memory (see at least Tiell: ¶ 29-30 and 76-80). Tiell further discloses that the peer-to-peer network can be describe as a plurality of interconnected nodes with an associated blockchain (see at least Tiell: ¶ 57-58 and 60).
Willard, which talks about a system and method for managing interactions between service providers and customers, teaches it is known to validate submitted reviews using computer executable instructions that receive a raters review of a service provider, validates the rater’s review and based on the result of the analysis attaches the review to the specific reviewed user or entity (rating transactions) (see at least Willard: Abstract, ¶ 5, 7, 14-19, 90, 103-104, and 
Willard further teaches it is known to determine the validity of a submitted review, hide the review if the review is not authenticated and count the hidden review (see at least Willard: ¶ 101). 

Referring to Claim 25, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1, including the method of claim 1, including wherein the one or more recommendations comprise one or more new uses of the given subject (see at least Liongosari: Abstract, ¶ 3-5, 7, 10-13, 16, 1931, 42, and 45-63).

Referring to Claim 26, the combination of Tiell, Willard, and Liongosari teaches the method of claim 1, including the method of claim 1, including wherein the one or more recommendations comprises identifying popular rated features of the given subject (see at least Liongosari: Abstract, ¶ 3-5, 7, 10-13, 16, 1931, 42, and 45-63).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170054611 to Tiell in view of U.S. Patent Application Publication No. 20160180414 to Willard et al. (hereinafter Willard) in view of U.S. Patent Application Publication No. 20120143597 to Mushtaq et al. (hereinafter Mushtaq).
Referring to Claim 18, the combination of Tiell, Willard, and Liongosari teaches the method of claim 17; Tiell does not explicitly state wherein the one or more functions comprise one or more metrics of at least one of opinion trend analysis and sentiment analysis.
Examiner notes that Tiell discloses a method and system for executing programs to assess a reputation (trust metric) of a source rating (end-user) using machine learning algorithms to analyze the data associated to the source rating (see at least Tiell: Abstract ¶ 3-5, 7, 17, 20, 40, 42-43, 48, 51-55, 64-65 and 68-73).
Mushtaq, which talked about a method and system for evaluating feature opinions for products, services and entities, talks about program functions that analyzing opinions submitted to the system using both sentiment and opinion trend analysis (see at least Mushtaq: ¶ 11, 26, 61-62, 68, 93-99, 105-106, 120 and 140-141). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the analysis techniques of opinion trend analysis and sentiment analysis of submitted reviews (as disclosed by Mushtaq) into the method and system for analyzing end user information and review information in order to determine validity of a submitted review (as disclosed by the combination of Tiell, Willard, and Liongosari). One of ordinary skill in the art would have been motivated to incorporate the feature of analysis techniques of opinion trend analysis and sentiment analysis of submitted reviews because it provide a company can educate itself as to end-user opinions, how their products and/or services compare to their competitor's products 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate analysis techniques of opinion trend analysis and sentiment analysis of submitted reviews (as disclosed by Mushtaq) into the method and system for analyzing end user information and review information in order to determine validity of a submitted review (as disclosed by the combination of Tiell, Willard, and Liongosari), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known analysis techniques of opinion trend analysis and sentiment analysis of submitted reviews into the method and system for analyzing end user information and review information in order to determine validity of a submitted review). See also MPEP § 2143(I)(A).
Response to Arguments
§ 103 Rejections
Applicant's arguments filed on the 2nd day of December, 2021, with respect to the rejection of the claims 1-8, 10-11, 13-17, 19-20, and 23-24 under 35 USC § 103 have been considered but rejection has been adjusted to reflect the amended claim language. 
The amended claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the remaining dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore, the rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/Examiner, Art Unit 3689